Order filed February 12, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00951-CR
                                 ____________

                    EX PARTE BRENT WAYNE JUSTICE


                    On Appeal from the 176th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1385768


                                      ORDER

      On December 5, 2014, the reporter, Judy Fox, informed this court appellant
had not made payment arrangements for the record. We abated this appeal for the
trial court to determine if appellant was entitled to proceed without the payment of
costs. See Tex. R. App. P. 37.3(c)(2)(B). The trial court has determined appellant
is indigent. Accordingly, we enter the following order.

      The appeal is reinstated and the reporter, Judy Fox, is ordered to file the
record in this appeal within 20 days of the date of this order.

                                   PER CURIAM